Case 1:19-cv-00293-PAB-STV Document 105 Filed 12/16/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00293-PAB-STV

  GILBERT T. TSO,

           Plaintiff,

  vs.

  REBECCA MURRAY, et al.

           Defendants.


    DEFENDANTS REBECCA MURRAY, RUSSELL MURRAY, DENA MURRAY, AND
     JOANNE JENSEN’S JOINDER TO RESPONSE [ECF NO. 104] TO PLAINTIFF’S
        MOTION FOR SUBPOENA AND IN CAMERA REVIEW [ECF NO. 102]


           Defendants Rebecca Murray, Russell Murray, Dena Murray, and Joanne Jensen

  (collectively, the “Murray Defendants”), through counsel, respectfully submit this Joinder to the

  Response [ECF No. 104] to “Plaintiff’s Motion for Subpoena and In Camera Review re: New

  Facts Presented in ECF #99, and in Reply to ECF #100” [ECF No. 102] (the “Motion”), and state

  as follows:

           While the Motion appears directed against other defendants, and in particular Defendant

  Richard F. Spiegle, Psy.D., through it, Plaintiff again argues for the Court to “reverse and

  vacate” the dismissal of his first claim for relief. See Motion at ¶¶ 6, 9-12, 14. As the Court noted

  in dismissing the first claim: “The crux of plaintiff’s first RICO claim is that defendants Rebecca

  Murray, Russell Murray, Dena Murray, Joanne Jensen, Dr. Richard Spiegle, Jeannie Ridings,

  Tanya Akins, Kililis Ridings & Vanau PC, and Sherr Puttmann Akins Lamb PC, through

  litigation misconduct, caused plaintiff to suffer injuries . . . .” Order [ECF No. 90] at 11 (citation


  75837163.1
Case 1:19-cv-00293-PAB-STV Document 105 Filed 12/16/20 USDC Colorado Page 2 of 3




  omitted). By seeking to “reverse and vacate” the dismissal of the entire first claim, Plaintiff is

  requesting relief adverse to the Murray Defendants. Therefore, the Murray Defendants hereby

  join and incorporate by reference the Response [ECF No. 104] filed by Defendant Richard F.

  Spiegle, Psy.D., as if fully restated herein.

           WHEREFORE, the Murray Defendants respectfully request the Court deny Plaintiff’s

  Motion and for any further relief the Court deems just and proper under the circumstances.

           Respectfully submitted this 16th day of December, 2020.

                                              POLSINELLI PC

                                              s/ Richard M. Murray
                                              Richard M. Murray, #38940
                                              1401 Lawrence Street, Suite 2300
                                              Denver, CO 80202
                                              Telephone: 303-572-9300
                                              rmurray@polsinelli.com
                                              Attorney for Defendants Rebecca Murray, Russell
                                              Murray, Dena Murray, and Joanne Jensen




  75837163.1                                        2
Case 1:19-cv-00293-PAB-STV Document 105 Filed 12/16/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of December, 2020, a true and correct copy of the
  foregoing document was electronically filed with the Clerk of the Court using the CM/ECF
  system which will send electronic notification of such filing to the following persons:

  Gilbert T. Tso
  3700 Quebec St., #100-228
  Denver, CO 80207

  Robert A. Wolf, Esq.
  Sherri L. Catalano, Esq.
  1200 Federal Boulevard
  4th Floor
  Denver, CO 80204

  Allison R. Ailer, Esq.
  Assistant Attorney General
  1300 Broadway, 10th Floor
  Denver, CO 80203

  Tory Drew Ritter, Esq.
  Kelly L. Kafer, Esq.
  Baldwin Morgan & Rider, PC
  1512 Larimer Street, Suite 450
  Denver, CO 80202

  Eric M. Ziporin, Esq.
  Johnathan N. Eddy, Esq.
  Senter Goldfarb & Rice, LLC
  3900 East Mexico Avenue, Suite 700
  Denver, CO 80210

  James D. Murdock, II, Esq.
  Valentine Uduebor, Esq.
  Taylor Anderson, LLP
  1670 Broadway, Suite 900
  Denver, CO 80202

                                                     s/ Jessica Vecchio
                                                     Jessica Vecchio




  75837163.1                                    3
